Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Miranda M. Sooter on March 5, 2021.

The application has been amended as follows: 

 Claim 10 has been re-written as follows: --10. (Original) The micro airflow generator of claim 1, further comprising a membrane, wherein the actuator drives the membrane, which is configured to generate airflow out the outlet in the pump housing.--

Claims 11-20 have been canceled. 




Amendment
The amendment filed on 12/30/2020 has been entered into this application. Claims 11-20 have been canceled. 

Allowable Subject Matter
Claims 1-10 are allowed. 
As to claim 1-10, the examiner’s statement of reasons for allowance is indicated in the previous Official Action dated January 19, 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886